Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on 6/23/22.  Claims 1-17 are now pending.
	The pending claims are found indefinite (see below) but may invoke abstract idea, depending on future amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed limitations comprising,
(a) if the first checksum does not equal the second checksum, calculating a third checksum on all rows of the first matrix and a fourth checksum on all rows of the second matrix;
(b) if the third checksum does not equal the fourth checksum, calculating, based on all rows of the first and second matrices, a first set of scores indicating that one or more of the transformations was intentional and a second set of scores indicating that one or more of the transformations was unintentional;
(c)  determining from the first and second set of scores which transformations were intentional and unintentional;
(d) creating an event log; and recording only the intentional transformations in the event log” are indefinite, as a whole.
Limitation (b) only takes place if limitation (a) is true, wherein first checksum and second checksum are not equal.  The unequal checksums mean that the data values are not the same which implies “unintentional change” in view of pars. 61 and 75 (specification).  From there, it doesn’t matter if other checksums are equal or not, as the score of “intentional change” must be 100, or all checksums must be equal.  Limitation (b) is only triggered when first two checksums are NOT equal, in limitation (a).
Hence, the system appears to account only for data values that have the same matching checksums or 100, and scores them as “intentional changes”.  By the same token, the system accounts for none of the checksums matching, or 0, and scores them as “unintentional changes”.   As such, the limitations (a) and (b) are interpreted to assign the score of “intentional change” only when the limitation (a) is not performed when the checksums are equal, followed by limitation (b) not being performed, as limitation (b) can only be triggered by limitation (a).
In summary, the claimed limitations appear indefinite as limitations (a) and (b) cannot take place for the recording of “intentional transformations” in the event log to happen in limitation (d).  
	If limitations (a) and (b) cannot take place for intentional transformations to exist, it is not clear how the intentional transformations are determined by the system/method.
	Claims 2-5, 8-11 and 14-16 depend from rejected claims 1 and 7, and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winterbottom (USPN. 20190247717).

Regarding claim 6, Winterbottom discloses at least one medium on which are stored instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of (figs. 1, 4 and 7):
receiving as input an event log, the event log comprising entries describing activities performed in a healthcare-administration workflow, the start time of each of the activities, the end time of each of the activities and the place in the workflow at which each of the activities occurs (pars. 6 and 66, stream activity, user working out session); 
determining from the event log a data set characterizing all of the activities performed in the workflow (4 and 7, pars 66 and relevant, GPS/location, activities data);
determining from the event log a data set characterizing the start time of each of the activities and the end time of each of the activities (pars. 6 and 66, session);
determining from the event log a data set characterizing the places in the workflow at which each of the activities occurs (figs. 4 and 6, events/activities and location, see fig. 7 and par. 117, location map tracking);
determining from the event log a starting place in the workflow and an ending place in the workflow (figs. 7-8C, starting to end map, see par. 117, arrows as proceeds walking);
based on the data sets, generating a diagram illustrating the places in the workflow and the activities of the workflow occurring in the places (figs. 7 and pars. 115-117, diagram of events/activities); and 
based on the data sets, generating a set of arrows in the diagram connecting the illustrated places in the workflow with each other according to the sequence of the activities performed in the workflow, the set of arrows beginning at the illustrated starting place in the workflow and terminating at the illustrated ending place in the workflow (figs. 7 and pars. 115-117, diagram of events/activities with arrows 710 comprising start and finish).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winterbottom (USPN. 20190247717) in view of Colister et al (USPN. 20190214128).

Regarding claim 12, Winterbottom discloses at least one medium on which are stored instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of (figs. 1, 4 and 7):
receiving as input an event log, the event log comprising entries describing activities performed in a healthcare-administration workflow, the start time of each of the activities, the end time of each of the activities and the place in the workflow at which each of the activities occurs (pars. 6 and 66, stream activity, user working out session), but Winterbottom does not explicitly teach “the activities being performed by one or more of health insurance entities, medical patients and physician offices”.
However, Colister teaches activities performed by at least medical patients and physician offices (pars. 18-19, “receiving monitored data elements from patients, accessing patient data elements indicative of a medical conditions associated with each of the patients” and “doctor’s office”, Colister).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing time of the application to apply additional patient/doctor activities to Winterbottom workout comprising heart rate monitoring (fig. 4 and par. 78, “heart rate data to use for any given period of a workout session”, Winterbottom).  One would have been motivated to collect and monitor more patient data in Winterbottom to increase safety of the workout.
Winterbottom in view of Colister combined teach,
determining from the event log a data set characterizing all of the activities performed in the workflow (4 and 7, pars 66 and relevant, GPS/location, activities data, Winterbottom);
determining from the event log a data set characterizing the start time of each of the activities and the end time of each of the activities (pars. 6 and 66, session, Winterbottom);
determining from the event log a data set characterizing the places in the workflow at which each of the activities occurs (figs. 4 and 6, events/activities and location, see fig. 7 and par. 117, location map tracking, Winterbottom);
determining from the event log a starting place in the workflow and an ending place in the workflow (figs. 7-8C, starting to end map, see par. 117, arrows as proceeds walking, Winterbottom);
based on the data sets, generating a diagram illustrating the places in the workflow and the activities of the workflow occurring in the places (figs. 7 and pars. 115-117, diagram of events/activities, Winterbottom); and 
based on the data sets, generating a set of arrows in the diagram connecting the illustrated places in the workflow with each other according to the sequence of the activities performed in the workflow, the set of arrows beginning at the illustrated starting place in the workflow and terminating at the illustrated ending place in the workflow (figs. 7 and pars. 115-117, diagram of events/activities with arrows 710 comprising start and finish, Winterbottom).

	Regarding claim 17, Winterbottom in view of Colister teach the event log comprises entries describing the activity, a subject of the activity and the time at which the activity occurred (pars. 6, 65 and 66, session and stream of activity data comprising events/final events, elevation/describing the event/activity, Winterbottom).











Response to Arguments
Applicant's arguments filed on 6/23/22 have been fully considered but they are not persuasive. Please see remarks.

Applicant alleges claims 1 and 7 are definite as limitation (b) calculates a first set of score indicating that one or more of the transformations was intentional.
Examiner disagrees.  The claimed language recites the condition “if” twice in an attempt to derive with first checksum and second checksum unequal, and further derive with third checksum and fourth checksum unequal only to yield a set of scores which reflect transformation was intentional or not.  The two “if” statements are not required to take place.  The claimed limitations “if” do not require to perform any steps, and should be replaced with logic such as “determining” by applying specific calculations to the tools of record linkage to the tasks of classifying changes in datasets, as discussed in paragraphs 61-65, 78 using formulas disclosed in paragraphs 88-89. 

Applicant alleges Winterbottom does not teach a healthcare tracking system.
With regard to claim 6, Healthcare monitoring is broadly claimed and at least reads on Winterbottom’s heart rate monitoring workflow (see fig. 4 and par. 66).  
	Please see updated rejection with regard to the newly submitted claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
USPN. 2020/0074287:  fault processing (Abstract)
USPN. 2019/0214128:  healthcare data monitoring (par. 18)
USPN. 2019/0149504: pars. 93, 95, 104, circular arrays, event failure detection, audits
USPN. 2013/0124292: fig. 4 and par. 56, transformation matrix and checksums


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





October 11, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153